                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

JASON CRUSE,

                      Plaintiff,                           Case No. 1:20-cv-11632

v.                                                  Honorable Thomas L. Ludington
                                                    Magistrate Judge Kimberly G. Altman
CHARLES O. OZUKWE,

                  Defendant.
__________________________________________/

          ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT &
     RECOMMENDATION, DISMISSING DEFENDANT OZUKWE, AND DISMISSING
                           THE COMPLAINT

        On May 18, 2020, Plaintiff Jason Cruse file a pro se complaint against Defendants in the

Western District of Michigan. ECF No. 1. He alleged that Defendants Ozukwe and Tanner were

informed of threats against his life and failed to protect him from a subsequent assault. ECF No.

23 at PageID.95–96. The case was transferred to the Eastern District of Michigan on June 22,

2020. ECF Nos. 1, 2, 3. All pretrial matters were referred to Magistrate Judge Kimberly Altman.

ECF No. 13. On December 21, 2020, Defendants filed a motion for summary judgment. ECF No.

17. Despite an order requiring Plaintiff to respond, no response was received. ECF Nos. 20.

        On April 20, 2021, Magistrate Judge Altman issued a report and recommended that

Defendant Tanner’s motion for summary be granted. ECF No. 23. No objections were received

and the recommendation was adopted. ECF Nos. 26, 31. On April 20, 2021, Judge Altman also

entered an Order requiring Plaintiff to show cause why the claims against Defendant Ozukwe

should not be dismissed for failure of service. ECF No. 24. On June 15, 2021, Magistrate Judge

Altman issued a report and recommended that Defendant Ozukwe be dismissed without prejudice.

ECF No. 32. She noted that Plaintiff “was given until May 20, 2021, to respond to the show cause
order, however, he failed to file a response despite being warned ‘that a failure to respond to this

Order may result in recommendation that Ozukwe be dismissed without prejudice.’” ECF No. 32

at PageID.120 (quoting ECF No. 24).

        Although the Magistrate Judge’s Report states that the parties to this action could object to

and seek review of the recommendation within fourteen days of service of the Report, neither party

timely filed any objections. The election not to file objections to the Magistrate Judge’s Report

releases the Court from its duty to independently review the record. Thomas v. Arn, 474 U.S. 140,

149 (1985). The failure to file objections to the report and recommendation waives any further

right to appeal. Id.

        Accordingly, it is ORDERED that the Magistrate Judge’s Report and Recommendation,

ECF No. 32, is ADOPTED.

        It is further ORDERED that Defendant Ozukwe is DISMISSED WITHOUT

PREJUDICE.

        It is further ORDERED that Plaintiff’s Complaint, ECF No. 1, is DISMISSED.


Dated: July 15, 2021                                          s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




                                                -2-
